Case 1:19-cv-01105-CMH-TCB Document 19 Filed 09/19/19 Page 1 of 2 PagelD# 159

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

JOAO ALMEIDA,
Plaintiff,
Vv. Civil Action No. 1:19-cv-1105 (CMH/TCB)

TABELAFIPEBRASIL.COM, an Internet
domain name, and JOHN DOE,

Defendants.

 

 

ORDER TO PUBLISH NOTICE OF ACTION

Upon consideration of Plaintiff's Motion for an Order to Publish Notice of Action and
Plaintiff's Memorandum of Law and Declaration in support thereof, IT IS HEREBY
ORDERED:

l. That a copy of this Order be published in either The Washington Post or The
Washington Times once per week for six consecutive weeks, commencing within fourteen (14)
days after entry of this Order.

2. That Plaintiff shall serve a copy of this Order on: (i) Defendant John Doe and the
defendant domain name TabelaFipeBrasil.com (the “Domain Name”) via the e-mail address
dba8049dc29e4 127a92bdf4 1 dd8638cb.protect@whoisguard.com, and (ii) VeriSign, Inc., as the
person or persons in possession of the TabelaFipeBrasil.com domain name.

3, That a declaration be filed on Plaintiffs behalf, no later than seven (7) days after
the completion of the above-stated provisions of this Order, describing the steps that have been

taken to comply with this Order.
Case 1:19-cv-01105-CMH-TCB Document 19 Filed 09/19/19 Page 2 of 2 PagelD# 160

4 That Defendants John Doe and the Domain Name are hereby advised:

A, Plaintiff has filed a Verified Complaint charging the Domain Name with
violation of the Anticybersquatting Consumer Protection Act and John Doe with violating the
Copyright Act, Computer Fraud and Abuse Act, the Electronic Communications Privacy Act,
and related claims arising from the unauthorized access to Plaintiff's secured computer account
and the unauthorized transfer of the Domain Name (the “Counts”). A copy of the Verified
Complaint may be obtained from Plaintiff's counsel, David E. Weslow, Wiley Rein LLP, 1776 K
Street NW, Washington, DC 20006, telephone (202)719-7000.

B. In the event Plaintiff prevails under the Counts, remedies could include the
forfeiture or cancellation of the Domain Name. the transfer of the Domain Name to Plaintiff in
this action, monetary damages, and/or attorney’s fees.

Cc. Any answer or other response to the Verified Complaint should be filed
with the Clerk of Court, United States District Court for the Eastern District of Virginia,
Alexandria Division, 401 Courthouse Square, Alexandria, Virginia 22314-5798 by November 8,
2019. If no appearance or pleading is filed as required by this Order, this Court may render a
judgment against John Doe and/or the Domain Name, which could include the forfeiture or
cancellation of the Domain Name or the transfer of the Domain Name to the Plaintiff, monetary
damages, and/or attorney’s fees.

5 That the foregoing steps shall be deemed to constitute service of the Verified
Complaint on, and notice of the pleading due date to, Defendants John Doe and the Domain

Name pursuant to the Federal Rules of Civil Procedure and 28 U.S.C. § 1655.

   
 

_ \oY /s/
Entered this y day of September, 2019. - =
peSa Carroll Buchanan

United States Magistrate Judge

HERESA CARROLL BUCHANAN
UNITED STATES MAGISTRATE JUDGE

 
